DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot due to the new ground of rejection below necessitated by the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pham-Huu et al. (US 2010/0239470 A1, hereafter Pham-Huu) in view of CN 103613780 A (hereafter CN).
As to claim 15, Pham-Huu teaches a method for modifying a cellular elastomer foam with apparent porosity (abstract), the method comprising: supplying a porous cellular elastomer foam (comprised of polyurethane in paras 0007-0016, for example, the same as that in the instant specification) with an apparent porosity and havinq a mean equivalent diameter of the opening of the pores comprised between 100 and 5,000 microns (cell size in para 0022); and an intermediate phase while depositing titanium dioxide to prepare the catalyst substrate in paras 0070-0082.  Pham-Huu does not teach that the intermediate phase is a polymerized catechol as claimed.
CN teaches a substrate with apparent porosity that is placed in contact with at least one compound comprising a catechol unit to obtain an intermediate phase or coating on the surface of the substrate in the abstract and paragraphs 0003, 0024, for example.  Though CN teaches a range of pore sizes and its substrate acts as a membrane, it does not explicitly disclose that the substrate is a cellular 
As to claim 16, CN includes the compound in the abstract and in paragraph 0009-0015.
As to claim 17, CN teaches the coating processes in the abstract and Examples, Pham-Huu additionally teaches these same processes in its Examples and paras 0070-0105.
As to claim 18, Pham-Huu teaches porosity or cell size in para 0022.
As to claim 19, CN teaches the claimed compound or a derivative thereof in paragraph 0009-0015, in particular noting that dopamine hydrochloride is a synonym for  4-(2-Aminoethyl)-1,2-benzenediol hydrochloride.
As to claim 20, Pham-Huu teaches that the foams may be used as catalytic supports in the abstract.
As to claim 21, the catalytically active material is as claimed in Pham-Huu paras 0023 and 0086, for example, and Pham –Huu desires their attachment to the intermediate phase or compound.
As to claims 22-23, the particle size is known as well as the treatment methods in Pham-Huu paras 0082-0105.
As to claims 24-25, functionalization occurs with deposition of the catechol in CN para 0025.
As to claim 26, Pham-Huu includes polyurethane in paras 0007-0016.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715